

113 S1045 RS: To amend title 5, United States Code, to provide that persons having seriously delinquent tax debts shall be ineligible for Federal employment.
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 596113th CONGRESS2d SessionS. 1045[Report No. 113–272]IN THE SENATE OF THE UNITED STATESMay 23, 2013Mr. Coburn (for himself
			 and Mr. Pryor) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental AffairsNovember 13, 2014Reported by Mr. Carper, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend title 5, United States Code, to provide that
		  persons having seriously delinquent tax debts shall be ineligible for Federal
		  employment.1.Ineligibility of persons
			 having seriously delinquent tax debts for Federal employment(a)In
			 generalChapter 73 of title
			 5, United States Code, is amended by adding at the end the following:VIIIIneligibility
				of persons having seriously delinquent tax debts for Federal
				employment7381.Ineligibility
				of persons having seriously delinquent tax debts for Federal
				employment(a)DefinitionsFor purposes of this section—(1)the term
				seriously delinquent tax debt means an outstanding debt under the
				Internal Revenue Code of 1986 for which a notice of lien has been
			 filed in
				public records pursuant to section 6323 of such Code, except that
			 such term
				does not include—(A)a debt that is
				being paid in a timely manner pursuant to an agreement under
			 section 6159 or
				section 7122 of such Code; and(B)a debt with
				respect to which a collection due process hearing under section
			 6330 of such
				Code, or relief under subsection (a), (b), or (f) of section 6015
			 of such Code,
				is requested or pending; and(2)the term
				Federal employee means—(A)an employee, as
				defined by section 2105; and(B)an employee of the
				United States Postal Service or of the Postal Regulatory
			 Commission.(b)Ineligibility
				for Federal employmentAn individual who has a seriously
				delinquent tax debt shall be ineligible to be appointed, or to
			 continue
				serving, as a Federal employee.(c)RegulationsThe
				Office of Personnel Management shall, for purposes of carrying out
			 this section
				with respect to the executive branch, prescribe any regulations
			 which the
				Office considers necessary, which shall include regulations
			 authorizing each
				agency to establish an appeal process for affected
				individuals..(b)Clerical
			 amendmentThe analysis for chapter 73 of title 5, United States
			 Code, is amended by adding at the end the following:Subchapter VIII—Ineligibility of persons having seriously
				delinquent tax debts for Federal employment7381. Ineligibility of persons having seriously delinquent tax
				debts for Federal
				employment..1.Ineligibility of persons having seriously delinquent tax debts for Federal employment(a)In
			 generalChapter 73 of title
			 5, United States Code, is amended by adding at the end the following:VIIIIneligibility
				of persons having seriously delinquent tax debts for Federal
				employment7381.Ineligibility
				of persons having seriously delinquent tax debts for Federal
				employment(a)DefinitionsIn this section—(1)the term agency means—(A)an Executive agency;(B)the United States Postal Service;(C)the Postal Regulatory Commission; and(D)an employing authority in the  legislative branch;(2)the term Code means the Internal Revenue Code of 1986;(3)the term
				Federal employee means an employee in or under an agency, including an individual described in section 2104(b) or
			 2105(e);(4)the term
				seriously delinquent tax debt means an outstanding debt under the
				Code for which a notice of Federal tax lien has been
			 filed in
				public records pursuant to section 6323 of the Code, except that
			 such term
				does not include—(A)a debt that is
				being paid in a timely manner pursuant to an agreement under
			 section 6159 or
				section 7122 of the Code;(B)a debt with
				respect to which a collection due process hearing under section
			 6330 of the
				Code, or relief under subsection (a), (b), or (f) of section 6015
			 of the Code,
				is requested or pending;(C)a debt with respect to which a levy has been issued under section 6331 of the Code (or, in the case
			 of an applicant for employment, a debt with respect to which the applicant
			 agrees to be subject to a levy issued under that section if employed by an
			 agency); and(D)a debt with respect to which relief under section 6343(a)(1)(D) of the Code is granted.(b)Ineligibility
				for Federal employment(1)In generalExcept as provided in paragraph (2)(C), an individual who has a seriously
				delinquent tax debt shall be ineligible to continue serving as a
			 Federal employee or, subject to subsection (c), to be appointed as a
			 Federal employee.(2)Federal employees(A)In generalA Federal employee who has a seriously delinquent tax debt shall have 150
			 days after the date of written notice by the agency employing the Federal
			 employee to begin
			 repaying the debt in a timely manner pursuant to an
			 agreement under section 6159 or 7122 of the Code.(B)Failure to begin repaying seriously delinquent tax debt in a timely mannerIf a Federal employee who has a seriously delinquent tax debt does not begin
			 repaying the debt in a timely manner pursuant to an agreement under
			 section 6159 or 7122 of the Code during  the period specified in
			 subparagraph (A), the head of the employing agency of
			 the Federal employee shall—(i)notify in writing the Federal employee that, not later than 60 days after the date on which the
			 Federal
			 employee receives the notification, the Federal employee shall—(I)repay the total amount of the seriously
			 delinquent tax debt of the Federal employee; or(II)begin
			 repaying the debt in a timely manner pursuant to an
			 agreement under section 6159 or 7122 of the Code; and(ii)except as provided in subparagraphs (C) and (D), terminate the Federal employee if the Federal
			 employee does
			 not comply with the requirements of a notice issued under clause (i).(C)ExemptionA Federal employee who does not comply with the requirements of a notice issued under subparagraph
			 (B)(i) may continue serving as a Federal employee if the head of the
			 employing agency of the Federal employee determines that the continued
			 service of the Federal employee is in the best interests of the United
			 States.(D)ProcedureChapter 75, any other applicable provision of law, and appeal, review or grievance procedures to
			 which the employee is entitled  shall apply to a termination under
			 subparagraph (B)(ii).(c)ApplicantsThe
		  head of an agency—(1)shall take appropriate measures to ensure that each
			 individual that submits an application for employment with the agency
			 certify
			 (as part of the application) under penalty of perjury as provided in
			 section 1746 of title 28 that the
			 individual does not have a seriously delinquent tax debt (as of the date
			 on which the certification is made);(2)may not employ any individual who does not make the certification
			 described in paragraph (1)(C); and(3)shall establish an appeal process for individuals denied employment under paragraph (2)..(b)Technical and conforming amendmentThe analysis for chapter 73 of title 5, United States
			 Code, is amended by adding at the end the following:Subchapter VIII—Ineligibility of persons having seriously
				delinquent tax debts for Federal employment7381. Ineligibility of persons having seriously delinquent tax
				debts for Federal
				employment..November 13, 2014Reported with an amendment